Citation Nr: 1408943	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-32 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for aortic insufficiency, to include mitral regurgitation and tricuspid regurgitation.

2.  Entitlement to service connection for aortic insufficiency, to include mitral regurgitation and tricuspid regurgitation.

3.  Entitlement to service connection for pulmonary hypertension, to include as secondary to aortic insufficiency, to include mitral regurgitation and tricuspid regurgitation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1972 to October 1988, and from July 1992 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran was denied service connection for aortic insufficiency in an August 2003 rating decision.  The June 2009 decision reopened the Veteran's claim for service connection and continued the prior denial.   

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.   

The issues of entitlement to service connection for aortic insufficiency, to include mitral regurgitation and tricuspid regurgitation, and entitlement to service connection for pulmonary hypertension, to include as secondary to aortic insufficiency, to include mitral regurgitation and tricuspid regurgitation are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence added to the record since the final August 2003 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for aortic insufficiency, to include mitral regurgitation and tricuspid regurgitation.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for service connection for aortic insufficiency, to include mitral regurgitation and tricuspid regurgitation.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.156 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is reopening the claim for service connection for aortic insufficiency, to include mitral regurgitation and tricuspid regurgitation.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence

The Veteran seeks to reopen a previously denied claim of service connection for aortic insufficiency, to include mitral regurgitation and tricuspid regurgitation.

In general, RO decisions are final when they are not timely appealed.  See 38 U.S.C.A. § 7105.   Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim.  Boggs v. Peake, 520 F.3d 1330, 1336 (2008).  A claim based upon the same factual basis may not be considered, unless the evidence supporting the Veteran's new theory of causation constitutes new and material evidence.  Id.  All theories of entitlement that pertain to the same disability, or same benefit, constitute the same claim.  Roebuck v. Nicholson¸ 20 Vet. App. 307, 313 (2007).

At the time of the August 2003 rating decision, the evidence of record established that the Veteran had a current disability with a longstanding diagnosis for aortic insufficiency.  This was based on the Veteran's service treatment records and a VA examination from May 2003.  The rating decision in August 2003 determined that aortic insufficiency is a congenital defect unrelated to military service and not subject to service connection.  The rating decision also reasoned that the Veteran's aortic insufficiency did not show worsening in service, and the claim was therefore denied.    

Since the August 2003 rating decision, the Veteran filed a claim for mitral regurgitation and tricuspid regurgitation in December 2008, and supplemented the record with medical evidence.  Echocardiogram reports from Missouri Baptist Hospital from 2002, August 2004 and December 2006 were received by VA in March 2009.  Additionally added to the record was a VA heart examination from May 2009.  The VA examination shows that the Veteran suffers from tricuspid valve regurgitation, moderate aortic valve regurgitation, and pulmonary hypertension.  The examiner stated that no evidence existed for the diagnosis of mitral regurgitation.  The opinion stated that the Veteran's aortic regurgitation and mild tricuspid regurgitation are most likely the same congenital conditions diagnosed in service.  The examiner further stated that the Veteran's pulmonary hypertension is not due to or the result of the Veteran's systolic ejection murmur that was diagnosed in service.     

In cases where the appellant seeks service connection for a congenital condition, the Board must classify the condition as to whether it is a disease or defect and discuss the presumption of soundness.  Quirin v. Shinseki, 22 Vet. App 390, 394 (2009). The medical opinion from May 2009, which states that the Veteran's aortic regurgitation and mild tricuspid regurgitation are likely linked to his congenital condition of aortic insufficiency, does not discuss whether or not the conditions are congenital defects of diseases.  Thus, this evidence trigger's VA's duty to assist to provide a further medical opinion in this case.  See Shade at 118; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the Veteran's claim for aortic insufficiency, to include mitral regurgitation and tricuspid regurgitation.  


ORDER

As new and material evidence has been received to reopen a claim of entitlement to service connection for aortic insufficiency, to include mitral regurgitation and tricuspid regurgitation, the appeal, to this extent, is granted.


REMAND

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the Board notes that the record contains a May 2009 heart examination.  However, the examination did not include an opinion or discussion as to whether or not the Veteran's aortic insufficiency, aortic regurgitation, and mild tricuspid regurgitation are congenital diseases or defects.  See Quirin v. Shinseki, 22 Vet. App 390, 394 (2009).  Additionally, the opinion provided for the Veteran's claim of pulmonary hypertension provides no rationale and therefore is insufficient.  See Nieves-Rodriguez v. Peake.    

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from all treating VA facilities pertaining to any treatment the Veteran received for aortic insufficiency, aortic regurgitation, mild tricuspid regurgitation, mitral regurgitation, and pulmonary hypertension dated since May 2010.   All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159.

2.  Send the Veteran and his representative a letter requesting that he provide sufficient information, and, if necessary, authorization to obtain any additional evidence pertaining to any treatment the Veteran received for aortic insufficiency, aortic regurgitation, mild tricuspid regurgitation, mitral regurgitation, and pulmonary hypertension.  The RO should then assist the Veteran in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  The RO should attempt to obtain all updated private treatment records from his private physicians.

3.  After the above development is completed, return the claims file to the VA examiner who evaluated the Veteran in May 2009, or if unavailable, schedule the Veteran for another VA examination by a qualified physician.  The examiner should note in the examination report that the claims file has been reviewed.  All indicated tests and studies should be accomplished.  The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  Following a complete review of the claims folder and examination of the Veteran, the examiner should respond to the following:

a)  Identify all current cardiac and cardiovascular disorders.

b)  Provide an opinion as to whether the Veteran's aortic insufficiency, shown in-service, is a congenital defect or congenital disease.  If a congenital disease, determine whether such was aggravated (underwent a permanent increase in disability) in service beyond the normal progression of the disorder.  If a congenital defect, determine whether there was any superimposed disability on the congenital defect.

c)  Provide an opinion as to whether the Veteran's aortic regurgitation, mild tricuspid regurgitation, or any other diagnosed cardiac disability, is a congenital defect or congenital disease.  If a congenital disease, determine whether such was aggravated (underwent a permanent increase in disability) in service beyond the normal progression of the disorder.  If a congenital defect, determine whether there was any superimposed disability on the congenital defect.

d) Provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's pulmonary hypertension had its onset in or is otherwise related to his active military service.  The examiner should also render an opinion as to whether it is at least as likely as not that the Veteran's pulmonary hypertension is proximately due to, the result of, or aggravated by the Veteran's cardiac disabilities.

Note: a congenital disease generally refers to a condition that is considered capable of improving or deteriorating while a congenital defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990).  

4.  Thereafter, readjudicate the claims for aortic insufficiency, to include aortic regurgitation, mild tricuspid regurgitation, and mitral regurgitation, and service connection for pulmonary hypertension.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JENNIFER HWA
 Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


